DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bello et al. (“A Tutorial on Onset Detection in Music Signals” – 09/2005).
Bello et al. disclose a method of determining onsets and their position in a digital signal, the method comprising: separating transient parts of the digital signal from a relatively stationary part of the digital signal to produce a time domain representation (page 1038, column 2 – page 1039, column 2);  generating an amplitude envelope of the transient part (page 1037, column 2); setting a power threshold in the amplitude envelope and detecting localised peaks in the amplitude envelope that exceed the power threshold (page 1038, column 2); and with respect to each localised peak, working backwards in time from that localized peak to find a sampling point at which a characteristic of the digital signal before that point in time is maximally different from that same characteristic of the digital signal after that point in time (pages 1043-1044); and selecting, as the position of the onset for the localized peak, the sampling point that is maximally different (page 1040, columns 1-2).

Bello et al. disclose the method, wherein the step of identifying the onset corresponds to a largest measured power ratio between adjacent predetermined periods (page 1043, columns 1-2).
Bello et al. disclose the method, wherein the characteristics includes a standard deviation of the first derivative of the transient signal before and after each sampling point (page 1039, column 1 and figure 3). 
Bello et al. disclose the method, wherein the transient parts occur at relatively high frequencies in the audio signal (page 1038, columns 1-2).
Bello et al. disclose the method, wherein the amplitude envelope is produced by applying a convolution function (page 1039, column 2).
Bello et al. disclose the method, wherein said relatively stationary parts are frequencies that appear across consecutive sampling windows and transient parts are frequencies that evolve in contiguous sampling windows, wherein each sampling window is between about ten milliseconds and about fifty milliseconds (page 1038, column 2 – page 1039, column 1).
Bello et al. inherently disclose a computer program product (audio processing) that, when executed by a processor, causes the processor to execute procedure to determine the presence of an onset in a section of an audio signal (Abstract and Introduction). 
Bello et al. inherently disclose a digital signal processor “DSP” for separating a transient part of a digital representation of a signal from a relatively stationary part of the digital representation of the signal and to find a boundary position of the transient part (pages 1037-1039; and figure 3). 
Bello et al. disclose the system, further comprising: a database containing a multiplicity of digital files each partitioned into at least one section characterized by a contextual theme, each of said at least one sections having an onset representative of a significant temporal event (page 1039, column 2); and a processor arranged to use said identified onset to transition between a first contextual theme to a second contextual theme, the first contextual theme and the second contextual theme associated with at least one of said digital files (page 1035 – Introduction).
	Bello et al. disclose the audio system, wherein the first contextual theme is the same as the second contextual theme (pages 1035-1036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al.
Bello et al. provide a system utilizing digital files stored in a database and a processor 
Bello et al. fail to teach the use of remotely accessing the database over a network connection.
	Official Notice is taken with respect to it being well known in the art to remotely access databases wherein digital files are streamed and downloaded to remote terminals.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the well known teachings with Bello et al., because the teachings allow a user to access digitals from another location to be used with the present system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
12/1/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837